Citation Nr: 0414670	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  97-07 962	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an increased rating for service-connected 
phthisis, left eye, with no light perception, currently 
evaluated at 40%.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision, and a December 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for an injury to the lumbar spine, 
and denied an increased rating for service-connected 
phthisis, left eye, with no light perception.  

The Board notes that in a November 2003 ratings decision, the 
RO granted the veteran's claim for individual unemployability 
effective August 2003.  The rating is a full grant of 
benefits and thus the issue is no longer on appeal before the 
Board.  

The issue of service connection for a cervical spine 
disability is raised by the record.  The Board refers this 
matter to the RO for adjudication.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claims.  

2.  The evidence is in relative equipoise as to whether the 
veteran's back disability, to include an old compression 
fracture of T-12 and L5-S1 disc bulge, is linked to in-
service trauma.  

3.  The veteran has phthisis of the left eye, with no light 
perception that is analogous to the anatomical loss of his 
left eye; visual acuity of his nonservice-connected right eye 
is not less than 20/60.   



CONCLUSIONS OF LAW

1.  Service connection for an old compression fracture of T-
12 and L5-S1 disc bulge is warranted.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  The criteria for a rating in excess of 40 percent for 
service-connected phthisis, left eye, with no light 
perception, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.84a, Diagnostic Code 6065 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of these claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

As the instant Board decision grants service connection for 
the veteran's back disability, no further development of that 
claim is indicated.  The VCAA analysis below pertains only to 
the increased rating claim on appeal.
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 1996, January 1997, December 
1999, January 2000, February 2000, July 2000, and April 2002 
ratings decisions; the February 1997, March 2000, September 
2000, April 2002, and July 2003 Statements of the Case and 
Supplemental Statements of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claims for service 
connection for residuals of a back injury and for an 
increased rating for service-connected phthisis, left eye, 
with no light perception, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated November 2002 and 
March 2004 informed him of the types of evidence that would 
substantiate his claims; that he could obtain and submit 
private evidence in support of his claims; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO 
decisions that were the subject of this appeal.  However, the 
RO decisions that are the subject of this appeal were issued 
in January 1997 and December 1999, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, while the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the January 1997 and December 1999 RO decisions, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claimant was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, 
Statements of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO did everything possible to obtain the 
veteran's service medical records.  In addition, as noted 
above, the RO contacted the veteran by November 2002 and 
March 2004 letters and asked him to identify all medical 
providers who treated him for any residuals of a back injury, 
and for phthisis, left eye.  The RO has obtained all 
identified evidence.  Furthermore, in an August 2003 
Statement in Support of his Claim (VA Form 21-4138), the 
veteran stated that he had no further evidence to submit; and 
in an October 2003 Statement in Support of his Claim (VA Form 
21-4138), the veteran stated that he wished to waive a 60 day 
waiting period so that the case could be forwarded to the 
Board at the earliest possible time.   

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has been provided VA eye 
examinations, which have been adequate for rating purposes. 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

Back injury

The veteran contends that while loading cook stoves out of a 
basement in 1954, he slipped and was bent over backwards.  He 
stated that he hit his head on the wall and passed out.  He 
does not remember anything after that.  When he woke up, he 
was at the hospital in traction.  He was an inpatient for two 
to four weeks.  When he was released to "A" battery, his 
sergeant gave him a direct order not to lift anything over 25 
pounds for the remainder of his time in service.  He was also 
ordered to write a letter to his parents to let them know 
that he was all right.  He claims that he never served 
another day of active duty after the incident, and he was 
never offered a separation examination.  

The veteran further asserts that after getting out of the 
Army, he began seeing chiropractors (he believes within one 
year of service).  He treated with J.W., D.C., who is now 
deceased.  His practice was taken over by E.W.R., D.C.  

The veteran also contends that his lower back is a source of 
constant pain.  The pain radiates down through his right leg 
and creates numbness in his left leg.  He also has constant 
back pain between his shoulder blades, and in his neck.  He 
states that the reason he waited so long to file a claim was 
because he was told that he would have to locate an 
eyewitness to the accident.  

The veteran's service medical records were either lost or 
destroyed.  There are some hospital reports, which show that 
the veteran was hospitalized for an undisclosed condition 
while on active duty.  

The veteran has submitted a November 1996 witness statement 
from M.H.I.L., the only eyewitness to the accident.  He 
states that he and the veteran were responsible for lifting 
three cook stoves over their heads and out of a basement, so 
that other men could load them into trucks.  When the veteran 
lifted one of the stoves, he slipped and his back was bent 
backwards.  M.H.I.L. caught the stove before it fell on the 
veteran, but the veteran hit his head on a wall and landed on 
top of the M.I. Burner.  The M.I. Burner has a generator on 
top that looks like a piece of pipe, which was heated.  The 
veteran's shoulder blades were directly in between the 
generator.  M.H.I.L. called the medics, who carried the 
veteran to the hospital on a stretcher.  M.H.I.L. thought 
that the veteran was dead.  He returned to camp two to three 
weeks later and learned that the veteran was still in the 
hospital.  He visited the veteran in the hospital and gave a 
statement to his captain.  When the veteran returned to duty, 
their sergeant gave the veteran a direct order that he was 
not to lift anything over 25 pounds, or he would be court-
martialed and receive a dishonorable discharge.  Twenty 
minutes later, their captain asked them if the sergeant had 
given them a direct order.  Then the captain ordered the 
veteran to write to his parents telling them that he was back 
on duty.  

The veteran also submitted an August 1996 statement from 
D.W., a fellow veteran that visited him in the hospital.  
D.W. stated that the veteran had sand bags attached to his 
legs.  The veteran told D.W. that he injured his back when he 
slipped while loading cook stoves out of a basement.  

The veteran also submitted July 1996 statements from his 
brother and sister-in-law.  They stated that they received a 
letter from the veteran in the early 1950's while the veteran 
was in the hospital.  They state that the veteran told them 
that he injured himself while loading cook stoves out of a 
basement.  He also told them he was in traction for several 
days.  

E.W.R., D.C. submitted a statement in March 1997 in which he 
stated that he treated the veteran with spinal manipulation 
from 1974 through 1978.  The veteran had been referred to him 
through another chiropractor (J.W.).  E.W.R., D.C. definitely 
remembers treating the veteran for chronic low back pain with 
acute manifestations.  He made several house calls to the 
veteran when he was unable to stand or walk.  In his opinion, 
the veteran has a very unstable spine due to muscle weakness, 
ligament instability and herniated discs.  The debilitating 
low back problem initially began with an accident the veteran 
incurred while in the military.  E.W.R., D.C. knows that the 
veteran's lifestyle has been drastically limited due to the 
residual pain and discomfort.  He does not anticipate a good 
prognosis for the veteran.  

The veteran sought VA treatment in January 2000, and he 
subsequently underwent a VA examination in April 2001.  Dr. 
H.J.R. indicated that he was unable to review the veteran's 
military records because they were apparently destroyed in 
the St. Louis fire.  After a thorough examination, Dr. H.J.R. 
diagnosed the veteran with spondylolisthesis of C5 and C6 
with an L5-S1 disc bulge that was confirmed by a CT scan.  He 
then stated, "It is highly possible that the original [in-
service] injury produced a traumatic spondylolisthesis which 
has progressively degenerated over the years."

A month later, in May 2001, the veteran underwent another VA 
examination with Dr. H.J.R.  The veteran claims that Dr. 
H.J.R. was agitated by the fact that he was being asked to 
examine a patient that he had just examined a month earlier.  
The veteran also claims that Dr. H.J.R. never actually 
conducted an examination.  The examination report states that 
"available military and VA records have been reviewed prior 
to this examination."  Dr. H.J.R. recorded the history of 
the injury as reported to him by the veteran, and noted the 
statement by M.H.I.L. who indicated that the veteran hit the 
generator between his shoulder blades.  Dr. H.J.R. reported 
that recent CAT scan shows degenerative disc disease at L5-S1 
without osteoarthritic changes confirmed by a second plain x-
ray shortly afterward.  Dr. H.J.R. opined "there is 
insufficient evidence in the medical record to indicate 
exactly what type of injury the patient originally sustained 
or how it was treated.  The only thing that can be determined 
from witnesses is that the patient struck the mid-thoracic 
spine rather than the lumbar spine, and was hospitalized 
apparently under traction...In view of the witness statement of 
the location of the original injury, it is my opinion that 
the patient's current condition involving the lumbar spine is 
unrelated to the original injury, but rather a degenerative 
development which occurred over a period of time."

The veteran underwent a third VA examination in May 2003.  
Dr. R.J.K. noted that x-rays of the lumbar spine revealed an 
old compression fracture between the T-12 to L1 region with 
narrowing of the intra-discal space with wedging of the 
intervertebral body with some osteoarthritic changes over the 
lower 4-5 and 5-1 region with narrowing of the intervertebral 
height as well as moderate osteoarthritis over the facet 
joint.  The date of the compression fracture was unable to be 
determined.  Dr. R.J.K. stated in a June 2003 addendum that 
"based on what I have seen, this is an ongoing degenerative 
process, which is wear and tear of the osteoarthritis of the 
lumbar spine.  Certainly, there is also an old compression 
fracture of the spine, the age of which cannot be determined.  
However, the degenerative process is the natural course of 
the decision process that he has."  

Phthisis, left eye, with no light perception

The veteran was granted an increased rating to 40 percent for 
phthisis, left eye, with no light perception effective August 
1989.  The rating was based in large part on a July 1995 
Board decision that held that phthisis of the left eye, with 
no light perception and corrected visual acuity of 20/15 in 
the right eye is analogous to the anatomical loss of one eye 
with corrected visual acuity of 20/40 in the other eye.  

The Board noted that the veteran does not, in fact, have 
anatomical loss of the left eye which would warrant 
assignment of an increased evaluation under Diagnostic Code 
6066; but it was the opinion of his treating physician that 
the veteran was suffering greater impairment due to his eye 
disability than would be the case if his left eye were 
anatomically removed.  Therefore, the Board granted the 
increased rating claim an evaluated his disability under § 
4.84a, Diagnostic Code 6066 (2003).  

The veteran seeks an increased rating based on the fact that 
the visual acuity in his right eye has become worse.  At a 
November 2002 VA examination, the veteran's corrected near-
sighted visual acuity was 20/50, and his corrected far-
sighted visual acuity was 20/60.  As such, it is his 
contention that his eye disability should be rated 60 percent 
under Diagnostic Code 6065.  The veteran is not service 
connected for any visual impairment of the right eye.   

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

VA's Schedule for Rating Disabilities provides that, under 
the provisions of 38 C.F.R. § 4.84a, the evaluation of visual 
impairment will generally be based on:
(a)	Impairment of visual acuity (excluding developmental 
errors of refraction), visual field, and muscle function.
(b)	That to be adequate for VA purposes, an examination to 
evaluate visual impairment must be conducted by a licensed 
optometrist or ophthalmologist.  The examiner must identify 
the disease, injury, or other pathologic process responsible 
for any visual impairment found.  Examinations for the 
evaluation of visual fields or 
muscle function will be conducted only when there is a 
medical indication of disease or injury that may be 
associated with visual field defect or impaired muscle 
function.  The fundus must be examined with the claimant's 
pupils dilated (unless medically contradicted).
(c)	That if visual impairment of only one eye is service-
connected, either directly or by aggravation, the visual 
acuity of the non-service-connected eye 
shall be considered to be 20/40 for evaluation purposes, 
subject to the provisions of § 3.383(a) of this chapter.
(d)	That the maximum evaluation for visual impairment of one 
eye shall not exceed 30 percent unless there is anatomical 
loss of the eye.  The evaluation for visual impairment of one 
eye may, however, be combined with evaluations for other 
disabilities, e.g., disfigurement, that are not based on 
visual impairment.  
(e)	Where there is anatomical loss of one eye, the 
evaluation for visual acuity under diagnostic code 6063 shall 
be increased by 10 percent if the claimant is  unable to wear 
a prosthesis, but the maximum evaluation shall not exceed 100 
percent.  
(f)	 When evaluating any claim involving visual impairment, 
the rating agency shall refer to § 3.350 of this chapter to 
determine whether the claimant may be 
entitled to special monthly compensation.  Footnotes in the 
schedule indicate levels of visual impairment that 
potentially reestablish entitlement to special monthly 
compensation.  See 38 C.F.R. Part 4, § 4.84a, Diagnostic Code 
6063 (2003).

Pursuant to 38 C.F.R. Part 4, § 4.84a, Diagnostic Code 6066 
(2003), a 40 percent rating is warranted when the veteran 
suffers from anatomical loss of one eye and 20/40 visual 
acuity in the other eye.  The next higher rating of 50 
percent is only warranted when the veteran has anatomical 
loss of one eye and visual acuity of 20/50 in the other eye.  
38 C.F.R. Part 4, § 4.84a, Diagnostic Code 6065 (2003).
   
Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.), lesser extents of visions, particularly perception of 
objects, hand movements or counting fingers at distances less 
than 3 feet (.91 m.), being considered of negligible utility. 
38 C.F.R. § 4.79.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Back injury

The lack of service medical records makes it difficult to 
determine whether the veteran sustained a back injury at all.  
If he sustained a back injury, it is difficult to determine 
the precise nature of the injury.  Furthermore, there are no 
treatment records for decades after service, and the veteran 
failed to file a claim for the condition when he filed his 
other claims.  This is evidence that the veteran has not 
suffered from a chronic condition since service.  

Dr. H.J.R. stated in his May 2001 examination report that 
there was insufficient evidence to indicate exactly what type 
of injury the veteran originally sustained.  M.H.I.L. 
indicated that the veteran hit the generator between his 
shoulder blades.  Based on M.H.I.L.'s statement, Dr. H.J.R. 
noted that the veteran struck the mid-thoracic spine rather 
than the lumbar spine.  He ultimately concluded, based on 
M.H.I.L.'s testimony regarding the location of the injury, 
that the veteran's current condition involving the lumbar 
spine is unrelated to the original injury, but rather a 
degenerative development which occurred over a period of 
time.

Dr. R.J.K., in his May 2003 examination report and subsequent 
June 2003 addendum, noted that x-rays of the lumbar spine 
revealed an old compression fracture between the T-12 to L1 
region.  However, he was unable to determine when the 
compression fracture occurred, and concluded that the 
veteran's current condition is part of the natural 
degenerative process that is simply the result of ordinary 
wear and tear of the osteoarthritis of the lumbar spine.  

The absence of service medical records is through no fault of 
the veteran.  In such cases, in addition to the duties 
imposed by the VCAA, VA's duty to assist is heightened and 
includes an obligation to search alternative forms of records 
which support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). In this case, while 
there is no indication that there are any additional relevant 
medical records that have not been obtained, the service 
personnel records show that the veteran was hospitalized 
while on active duty, as contended on appeal.  While the 
nature of the hospitalization is not apparent from the 
service records, the veteran has submitted lay evidence 
(service buddy statement) that supports his claim that he 
sustained a back injury while on active duty, which 
necessitated the hospitalization.  Accordingly, the fact that 
the veteran sustained a significant back injury during 
service, which resulted in a hospitalization of two to three 
weeks and included traction, is not in dispute.  There is 
also ample medical evidence of a current back disability.  
Thus, the central question is whether there is competent 
evidence of a nexus between the current back disability and 
the in-service back trauma.

Although there are no treatment records for decades after 
service, there is a statement from E.W.R., D.C. in which he 
states that he treated the veteran with spinal manipulation 
from 1974 through 1978.  He also states that the veteran had 
been referred to him through another chiropractor (evidence 
that the veteran had been receiving treatment prior to 1974) 
and that the veteran had been suffering from chronic low back 
pain.  E.W.R., D.C. was of the opinion that the veteran's 
back condition first began during his military service.  

Additional relevant medical evidence includes Dr. H.J.R.'s 
April 2001 examination report, which contains a diagnosis of 
spondylolisthesis of C5 and C6 with an L5-S1 disc bulge 
confirmed by a CT scan.  The chiropractor opined that "It is 
highly possible that the original [in-service] injury 
produced a traumatic spondylolisthesis which has 
progressively degenerated over the years."  

A VA examiner also opined that there is a nexus between the 
veteran's back disability and his in-service accident 
although, following a review of all of the evidence in the 
claims file, as requested by the RO, the physician issued a 
second opinion that goes against the veteran's claim.  Dr. 
R.J.K., in his May 2003 examination report and subsequent 
June 2003 addendum, noted that x-rays of the lumbar spine 
revealed an old compression fracture between the T-12 to L1 
region.  While such was not specifically linked to service, 
given the apparent location of the trauma (between shoulder 
blades as described by a service buddy), it is at least as 
likely as not that the compression fracture is linked to in-
service trauma.
  
The Board finds that the evidence is in relative equipoise 
and that with application the doctrine of reasonable doubt, 
the veteran is entitled to service connection for an old 
compression fracture of T-12 and an L5-S1 disc bulge.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).    38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.85, 4.86.  

Phthisis, left eye, with no light perception
  
The veteran contends that that he is entitled a higher rating 
based on the Board's July 1995 decision that held that 
phthisis of the left eye, with no light perception and 
corrected visual acuity of 20/15 in the right eye is 
analogous to the anatomical loss of one eye with corrected 
visual acuity of 20/40 in the other eye; and the fact that 
his visual acuity in the right eye has worsened.

The Board notes that the veteran has not been service-
connected for any visual impairment in his right eye.  The 
veteran cites 38 C.F.R. § 3.83(a) as a basis for combining 
his service connected impairments and his non-service 
connected impairments.  However, the veteran misreads the 
regulation.  38 C.F.R. § 3.83(a) provides that compensation 
is payable for the combination of service connected and 
nonservice connected disabilities of blindness in one eye as 
a result of service  connected disability and blindness in 
the other eye as a result of nonservice connected disability 
as if both disabilities were service-connected, provided the 
nonservice connected disability is not the result of the 
veteran's own willful misconduct. 38 C.F.R. § 3.83(a).  

The regulation does not apply to the veteran because it only 
applies when the veteran suffers from blindness in both the 
service connected and nonservice connected eyes.  In the 
veteran's case, he clearly does not suffer from blindness in 
his nonservice connected eye.  As noted above, his nonservice 
connected eye shows corrected near-sighted visual acuity of 
20/50, and corrected far-sighted visual acuity of 20/60.  

Where service connection is in effect for only one eye, the 
visual acuity in the non-service-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160 (West 2002); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6066; see also 38 C.F.R. § 4.14 (2002) 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service- 
connected evaluation).  This interpretation of the rating 
schedule applicable to unilateral impairment of visual acuity 
corresponds to the interpretation of the rating schedule for 
unilateral hearing loss, and has been inferentially approved.  
Boyer v. West, 11 Vet. App. 477, 479-80 (1998).

Since the veteran's nonservice connected eye is considered to 
be normal unless there is blindness in that eye, the 
worsening of his visual acuity to 20/50 and 20/60 has no 
impact on his rating for phthisis of the left eye, with no 
light perception.  The veteran's vision in the right, given 
that it is not service connected, will continue to be 
considered normal, and as such, the Diagnostic Code that most 
closely represents the veteran's service connected disability 
remains Diagnostic Code 6066.  

As the preponderance of the evidence is against the claim for 
an increased rating in excess of 40 percent for phthisis of 
the left eye, with no light perception, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Service connection for an old compression fracture of T-
12 and L5-S1 disc bulge is granted.

2.  Entitlement to a rating in excess of 40 percent for 
phthisis, left eye, with no light perception is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



